[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               June 15, 2007
                              No. 06-15012                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 06-20277-CR-FAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MANUEL SALVADOR HERNANDEZ-GOMEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (June 15, 2007)

Before ANDERSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

     Manuel Salvador Hernandez-Gomez appeals as unreasonable his sentence of
46 months of imprisonment for illegal reentry into the United States. The advisory

guidelines range was 46-57 months of imprisonment and the statutory maximum

was ten years of imprisonment. Hernandez-Gomez argues that the district court

expressed his disagreement with the guidelines range and imposed an unreasonable

sentence. See 18 U.S.C. § 3553(a). We affirm.

      “Review for reasonableness is deferential.” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both that

record and the factors in section 3553(a).” Id. “When we review a sentence for

reasonableness, we do not, as the district court did, determine the exact sentence to

be imposed.” Id. “We must evaluate whether the sentence imposed by the district

court fails to achieve the purposes of sentencing as stated in section 3553(a).” Id.

“[W]hen the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one.” Id.

      The district court did not err. The district court correctly recognized that its

general disagreement with the Sentencing Guidelines was not a legitimate reason

to vary from the Guidelines. See United States v. Williams, 456 F.3d 1353, 1366

(11th Cir. 2006), petition for cert. filed, No. 06-7352 (U.S. Oct. 19, 2006). The

district court considered the factors in section 3553(a) and sentenced Hernandez-



                                           2
Gomez well below the statutory maximum and at the low end of the guidelines

range. That sentence is not unreasonable.

      Hernandez-Gomez’s sentence is

      AFFIRMED.




                                        3